Citation Nr: 1427509	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  He was a member of a state National Guard from approximately August 1981 to February 2007, during which times he had periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2007.  In April 2014, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that a bilateral hearing loss disability was caused by the cumulative effects of noise exposure and acoustic trauma occurring during periods of ACDUTRA and INACDUTRA while he was in the National Guard.  


CONCLUSION OF LAW

Bilateral hearing loss results from noise exposure and acoustic trauma during periods of ACDUTRA and INACDUTRA.  38 U.S.C.A. §§ 101(22), (24) , 106(d), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6 , 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claim for service connection for bilateral hearing loss, compliance with VA's duty to notify and assist need not be further considered. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Impaired hearing will be considered a disability for VA purposes when the pure tone thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he developed bilateral hearing loss due to in-service noise exposure.  At his Board hearing, he testified that during his period of active duty from 1965 to 1968, he had been a water and waste processing specialist.  He stated that the centrifugal pumps and other machinery and equipment created a constant noise, which was exacerbated by their being confined in relatively small rooms.  He feels that his hearing loss began at that time.  

A VA audiometric examination in December 2008 revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 15, 35, 50, 70, and 85 decibels, respectively.  Corresponding findings in the left ear were 20, 30, 30, 50, and 80 decibels.  CNC speech recognition was 76 percent in the right ear and 92 percent in the left ear.  This and other audiograms show that the Veteran clearly meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385.  

Service treatment records do not show a hearing loss disability during the Veteran's active duty.  The May 1965 entrance examination disclosed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of -5 (10), -5 (5), 5 (15), 5 (15), and -10 (-5) decibels, respectively.  (Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  The separation examination in November 1968 was noted to have been conducted using ISO standards, and revealed pure tone thresholds of 0 at all frequencies from 500 through 4000 hertz.  No complaints of hearing loss were noted.  

On the VA audiology examination in December 2008, the Veteran reported that he had been exposed to noise from various weapons, aircraft jet engines, heavy trucks and machinery, and pneumatic tools during service.  He stated that during his period of active duty, he was not provided with hearing protection.  On a VA examination for ear diseases in January 2009, he reported significant acoustic trauma, including from various weaponry, during this period of active duty, with occasional use of hearing protection.  The examiner believed that it was more likely than not that at least part of his hearing loss was the result of acoustic trauma from the military, cautioning, however, that this involves some speculation on his part, because he did not have any claims file for review, and, therefore, was not able to review service hearing tests.  

Another VA audiology examination was obtained in September 2009.  The examiner noted that hearing evaluations at military entrance and separation were within normal limits, and no significant threshold shifts were noted by the military.  The examiner concluded that, therefore, the hearing loss was less likely as not caused by or result of acoustic trauma during active service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Although the Board finds the testimony and statements concerning the in-service noise exposure to be credible, with respect to whether a hearing loss disability had its onset as a result of such active duty noise exposure, the medical opinion based on a review of the in-service audiograms is more persuasive.  In this regard, the Veteran, although recalling extensive noise exposure during active duty, did not recollect whether he had noticed a hearing loss at the time.  Therefore, the evidence establishes that a bilateral hearing loss disability did not have its onset during the Veteran's period of active duty.  

The Veteran was in the National Guard from 1981 to 2007, during which time he had periods of ACDUTRA and INACDUTRA.  A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316 , 502, 503, 504, 505.  38 C.F.R. 
§ 3.6(c), (d).  See also Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  Service in the National Guard thereby only qualifies as service for the purpose of VA compensation benefits when the period of service is federalized.

In this regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  The term "active duty for training" includes certain full-time duty in the Army National Guard. 38 U.S.C. § 101(22); see also 38 C.F.R. § 3.6(c)(4).  As to inactive duty training (INACDUTRA), service connection may be granted only for disability resulting from injury incurred in or aggravated while performing INACDUTRA, and not for disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  The Board finds that acoustic trauma in service is an injury; and, hence, a resulting hearing loss disability may be service-connected based on INACDUTRA.

The Veteran was also employed during most of his National Guard period, beginning in 1987, by a freight company.  Multiple hearing tests were obtained by both the National Guard and his employer.  His initial audiogram, on the National Guard entrance examination in June 1981, revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 10, 10, 10, 5, and 30 decibels, respectively.  Corresponding findings in the left ear were 10, 5, 5, 10, and 30 decibels.  

The VA audiologist, who examined the Veteran and provided reports in December 2008, September 2009, March 2010, and June 2010, described the June 1981 findings as revealing "a significant high-frequency hearing loss, bilaterally."  In this regard, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, the findings did not meet the criteria for a VA hearing loss disability, under 38 C.F.R. § 3.385, and, therefore, the Board finds that a hearing loss disability did not pre-exist his National Guard service.  

The first audiogram showing a hearing loss disability for VA purposes was obtained by the Veteran's employer in March 1987.  Pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 0, 10, 0, 0, and 30 decibels, respectively.  Corresponding findings in the left ear were 0, 0, 0, 10, and 50 decibels.  Thus, a hearing loss disability was shown in the left ear on this occasion.  Six months later, a National Guard audiogram also disclosed a pure tone threshold in the right ear at the frequency of 4000 hertz of 45 decibels.  Thus, a bilateral hearing loss disability for VA purposes was first demonstrated six years after the Veteran joined the National Guard, but only six months after he began working for the freight company.  

With the exception of two National Guard audiograms in March 1988 and November 1988, which showed uncharacteristically high and low thresholds, respectively, the approximately 20 succeeding audiograms showed a general progression in pure tone thresholds.  In the left ear, the threshold at 4000 hertz reached 70 decibels in September 1991, and after that, generally ranged from 70 to 80 decibels.  In addition, a threshold of 40 decibels was obtained at 3000 hertz in June 1994, and thereafter generally ranged from 35 to 40 decibels.  For the lower frequencies, thresholds were 20 decibels or lower on audiograms through March 2007.  

In the right ear, there has been a greater degree of hearing loss, with thresholds at 4000 hertz progressing from a general range of 70 to 75 decibels to 80 to 85 decibels beginning in the late 1990's.  In addition, the threshold at 3000 decibels reached 40 decibels in September 1991, and remained at 50 or higher on most subsequent audiograms.  In that ear, hearing loss was also shown at the level of 2000 hertz, reaching 45 decibels in October 2005.  

On the VA audiology examination in December 2008, the Veteran reported that he had been exposed to noise from various weapons, aircraft jet engines, heavy trucks and machinery, and pneumatic tools during service.  He stated that in the National Guard and in his civilian occupation, working for a freight line company, he always wore hearing protection.  On a VA examination for ear diseases in January 2009, the examiner noted that the Veteran had an asymmetrical hearing loss, and was not able to discern the etiology on examination.  The examiner stated that regardless of those findings, it was "more likely than not that at least part of his hearing loss was the result of acoustic trauma from the military."  He said, however, that this involves some speculation on his part, because he did not have any claims file for review, and, therefore, was not able to compare service hearing tests.  His opinion was based on the Veteran's report of unprotected acoustic trauma during service, without any significant unprotected acoustic trauma since leaving the military.

On a VA audiology examination in September 2009, the examiner diagnosed bilateral sensorineural hearing loss, with some asymmetry noted for the right ear.  The reported onset of hearing impairment was during military service.  The hearing loss did have a high-frequency slope, consistent with a noise induced hearing loss.  However, the first documented military history of hearing loss was at his National Guard physical in 1981; the examiner stated that his National Guard duty did not count as active duty for the purpose of compensation, and concluded that hearing loss was less likely as not caused by or result of acoustic trauma during service.

The audiologist was asked to clarify whether the Veteran's current hearing loss was attributed to noise exposure during his military as a member of the National Guard, with consideration given to any non-military noise exposure.  Accordingly, she prepared an addendum in March 2010.  The examiner stated that the first reporting hearing loss was seen in the National Guard physical in 1981.  Assuming this was the entrance physical, presumably, hearing loss began sometime after his active duty separation in 1969, and before his National Guard duty began in 1981.  The Veteran also reported a history of noise exposure after service, stating he worked with heavy equipment.  Since hearing loss appeared at his entrance examination for the National Guard, his hearing loss was less likely as not caused by or result of acoustic trauma during National Guard service.  The examiner noted that the claims file had not been available for review for that opinion.

An additional addendum was obtained in June 2010, following review of the claims file.  The examiner noted that the hearing evaluation of entrance onto the National Guard, dated in 1981, showed a significant high-frequency hearing loss, bilaterally.  Subsequent tests while in the National Guard showed some decrease in thresholds, most notably in the higher frequencies, over time.  The Veteran also reported occupational noise exposure outside of military service.  The Veteran reported that he used hearing protection consistently while in the National Guard.  The examiner concluded that "as there was some change in thresholds seen during National Guard service, the Veteran's decreasing hearing acuity from entry to exit from the National Guard was at least as likely as not caused by or result of acoustic trauma during service."  She also said that a major component of the Veteran's current hearing loss was more than likely the result of his pre-existing hearing loss, presbycusis, and other medical factors.

The Veteran contends that his hearing loss was aggravated during his period of National Guard service.  He states that he was in an artillery unit, and trained with a 105 howitzer.  He said that his hearing loss deteriorated throughout his 27 years as an active member of the National Guard.  He pointed out that during his those years, he never missed a training day or annual training.  

However, the hearing loss disability must be attributed to his specific periods of National Guard duty, as opposed to other factors in his life at the same time, such as, in this case, a job for a freight company that also involved some noise exposure.  The medical opinions did not adequately address this matter.  At the time of the first examination on point, the examiner believed that service connection was not applicable to National Guard service.  Nevertheless, she ultimately concluded that part of the Veteran's hearing loss disability was attributable to his National Guard service.  The only contradictory opinions were her own, the first based on the erroneous assumption that service connection could not be granted based on National Guard service.  

The second was based on her conclusion that because hearing loss appeared at his entrance examination for the National Guard, his hearing loss was less likely as not caused by or result of acoustic trauma during National Guard service.  She noted that the claims file had not been available for review for that opinion, and her later opinion with the claims file for review resulted in the conclusion that part of the hearing loss disability was attributable to noise exposure in the National Guard.  

The RO has obtained five separate medical opinions in the quest to resolve the service connection matter.  Given this lengthy history, it is the Board's judgment that additional delay in adjudication at the Board level would not benefit the Veteran and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).  Despite the inadequacies in the medical opinions, the Board finds that they are sufficiently probative as to place the evidence in equipoise.  The Board also finds the Veteran's statements regarding noise exposure during his National Guard service to be credible.  The RO's failure to develop the evidence as to the degree of noise exposure in his civilian job cannot be held against the Veteran.  In this regard, there is no medical opinion that specifically attributes hearing loss to his civilian occupation.  

As discussed above, the most probative opinion concluded that his hearing loss was partially due to the National Guard service.  There is no probative medical evidence contradicting the examiner's conclusion.  Generally, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, although the examiner stated that the increase in thresholds over that shown on the 1981 entrance examination was due, at least in part, to the noise exposure and acoustic trauma that experienced during his 27 years of service with the National Guard service.  The fact that there were other non-service related elements that caused or contributed to his hearing loss is immaterial.  The salient finding is that it is as likely as not that the Veteran's bilateral hearing loss was found to be related to acoustic trauma (an injury) that occurred during his periods of ACDUTRA and INACDUTRA.

Given the foregoing, the Board finds that the evidence as it stands now is evenly balanced as to whether the Veteran's current hearing loss disability is due to noise exposure and acoustic trauma which occurred during periods of ACDUTRA and INACDUTRA while he was in the National Guard.  Resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Service connection for tinnitus was denied by the RO in an August 2013 rating decision.  Remarks by the Veteran at his Travel Board hearing in April 2014 concerning tinnitus were clarified by the undersigned VLJ as expressing disagreement with the August 2013 rating decision, and the Veteran acknowledged his disagreement on the record.  See hearing transcript, page 10.  The testimony was transcribed into a typewritten format, and constitutes a notice of disagreement.  38 C.F.R. § 20.201.  Where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Review the Veteran's notice of disagreement, contained in the April 2014 Travel Board hearing transcript, as to the denial of service connection for tinnitus in August 2013.  See hearing transcript, page 10.  After undertaking any indicated notice or development, adjudicate the issue of entitlement to service connection for tinnitus.  If the decision is less than a full grant of the benefit sought, furnish a statement of the case to the Veteran and his representative.  This issue should not be certified or returned to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


